Order entered October 19, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-01160-CR

                              THE STATE OF TEXAS, Appellant

                                                 V.

                         DOUGLAS ALLEN MACHUTTA, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F-1523625-Y

                                             ORDER
       Appellee’s Motion for Abatement for Findings on Jurisdictional Facts is DENIED. See

Gaston v. State, 63 S.W.3d 893, 900 (Tex. App.—Dallas 2001, no pet.) (appellate court may take

judicial notice of facts outside record to determine jurisdiction over appeal).


                                                       /s/    MOLLY FRANCIS
                                                              PRESIDING JUSTICE